DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This CNOA is being issued to correct a clerical error.  Claim 8 of claim set 12/03/21 did not include a period at the end of the claim.  The new claims sent by Gary Abelev through e-mail correct this deficiency. 

1.  (Previously Presented) A non-transitory computer-accessible medium having stored thereon computer-executable instructions for characterizing a microstructure of a prostate of a patient, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising:
generating at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) 


a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;
applying the at least one MR RF pulse to the prostate of the patient;
receiving a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determining information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are specific models of biological or anatomical structures which include at least one tissue of the prostate; and
characterizing the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments,
wherein the at least one microstructure model includes a plurality of microstructure models, and wherein each of the microstructure models is associated with one of the compartments, and 
wherein the computer arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.

Claim 2 (Canceled).
3. (Previously Presented)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the diffusion tensor based on a diffusion weighting in a direction for each of the compartments.
4. (Previously Presented)  The computer-accessible medium of claim 1, wherein the compartments include (i) a glandular lumen compartment, (ii) a stroma compartment, (iii) an epithelium compartment, or (iv) a vascular compartment.
5. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is configured to determine the information regarding the compartments by estimating at least one of (i) a glandular lumen surface-to-volume ratio, (ii) a glandular lumen size, or (iii) a glandular lumen free diffusivity.
6. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the information regarding the compartments by estimating at least one of (i) a stromal surface-to-volume ratio, (ii) a stromal fiber diameter, (iii) a stromal membrane permeability, or (iv) a stromal intrinsic diffusivity.
7. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the information regarding the compartments by estimating at least one of (i) an epithelium cell size or (ii) an epithelium free diffusivity.

8. (Currently Amended)  The computer-accessible medium of claim 1, wherein the computer arrangement is configured to determine the information regarding the compartments by estimating at least one of (i) IntraVoxel Incoherent Motion (“IVIM”) compartment fraction, (ii) an IVIM diffusion tensor, (iii) an IVIM diffusion coefficient, (iv) a characteristic time scale of time-dependent IVIM diffusion tensor.
9. (Original)  The computer-accessible medium of claim 1, wherein each of the compartments includes its own set of markers.
10. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the information regarding the compartments based on a compartment fraction of each of the compartments.
11. (Original)  The computer-accessible medium of claim 10, wherein a sum of the compartment fraction for each of the compartments adds up to 1.
12. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the information regarding the compartments based on a signal contribution of each of the compartments.
13. (Original)  The computer-accessible medium of claim 12, wherein a signal intensity of the compartments is proportional to a proton density of the compartments.


14. (Previously Presented)  The computer-accessible medium of claim 13, wherein the computer arrangement is further configured to modify the signal intensity by varying a flip angle.
Claim 15 (Cancelled).
16. (Original)  The computer-accessible medium of claim 1, wherein the MRI signal is based on an estimated compartment weight for each of the compartments.
17. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the compartments based on intra-compartment diffusion non-Gaussianity.
18. (Original)  The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine the compartments based on a plurality of diffusion gradient waveforms.
19. (Previously Presented)  A method for characterizing a microstructure of a prostate of a patient, comprising:
generating at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;
applying the at least one MR RF pulse to the prostate of the patient;


receiving a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determining information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are biological or anatomical compartments; 
using a computer hardware arrangement, characterizing the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments, wherein the at least one microstructure model includes a plurality of microstructure models, and wherein each of the microstructure models is associated with one of the compartments; and 
using  the computer arrangement, determining the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.  
Claims 20-36 (Cancelled).
37.  (Currently Amended)  A system for characterizing a microstructure of a prostate of a patient, comprising:
a computer hardware arrangement configured to:


generate at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;
apply the at least one MR RF pulse to the prostate of the patient;
receive a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determine information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are specific models of biological or anatomical structures which include at least one tissue of the prostate; 
characterize the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments, wherein the at least one microstructure model includes a plurality of microstructure models, and wherein each of the microstructure models is associated with one of the compartments[[,]]; and 
determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) 

the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.
Claims 38-57 (Cancelled).
58. (Previously Presented) A non-transitory computer-accessible medium having stored thereon computer-executable instructions for characterizing a microstructure of a prostate of a patient, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising:
generating at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;
applying the at least one MR RF pulse to the prostate of the patient;
receiving a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determining information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are specific models of biological or anatomical structures which include at least one tissue of the prostate; and


characterizing the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments,
wherein the computer arrangement is configured to determine the information regarding the compartments by estimating at least one of (i) a glandular lumen surface-to-volume ratio, (ii) a glandular lumen size, (iii) a glandular lumen free diffusivity, (iv) a stromal surface-to-volume ratio, (v) a stromal fiber diameter, (vi) a stromal membrane permeability, (vii) a stromal intrinsic diffusivity, (viii) an epithelium cell size, or (ix) an epithelium free diffusivity, and 
wherein the computer arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.
59. (Currently Amended)  A method for characterizing a microstructure of a prostate of a patient, comprising:
generating at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;

applying the at least one MR RF pulse to the prostate of the patient;
receiving a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determining information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are specific models of biological or anatomical structures which include at least one tissue of the prostate; 
using a computer hardware arrangement, characterizing the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments, wherein the information regarding the compartments is determined by estimating at least one of (i) a glandular lumen surface-to-volume ratio, (ii) a glandular lumen size, (iii) a glandular lumen free diffusivity, (iv) a stromal surface-to-volume ratio, (v) a stromal fiber diameter, (vi) a stromal membrane permeability, (vii) a stromal intrinsic diffusivity, (viii) an epithelium cell size, or (ix) an epithelium free diffusivity; and 
using the computer arrangement, determining the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.

60.  (Previously Presented)  A system for characterizing a microstructure of a prostate of a patient, comprising:
a computer hardware arrangement configured to:
generate at least one magnetic resonance (MR) radiofrequency (RF) pulse by varying at least one of (i) a diffusion time, (ii) a diffusion gradient strength, (iii) a diffusion gradient direction, (iv) a diffusion gradient pulse width, (v) a diffusion gradient pulse shape, (vi) an echo time, (vii) a mixing time, or (viii) a flip angle;
apply the at least one MR RF pulse to the prostate of the patient;
receive a resultant MR signal from the prostate of the patient that is based on the at least one MR RF pulse;
determine information regarding a plurality of compartments for the prostate from the resultant MR signal, wherein the compartments are specific models of biological or anatomical structures which include at least one tissue of the prostate; and
characterize the microstructure for each of the compartments by applying at least one microstructural model to each of the compartments,
wherein the computer hardware arrangement is configured to determine the information regarding the compartments by estimating at least one of (i) a glandular lumen surface-to-volume ratio, (ii) a glandular lumen size, (iii) a 

glandular lumen free diffusivity, (iv) a stromal surface-to-volume ratio, (v) a stromal fiber diameter, (vi) a stromal membrane permeability, (vii) a stromal intrinsic diffusivity, (viii) an epithelium cell size, or (ix) an epithelium free diffusivity, and 
wherein the computer hardware arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (ii) the diffusion gradient direction, (iii) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.
61. (Previously Presented)  The computer-accessible medium of claim 1, wherein the compartments have distinct NMR relaxation properties.
62.  (Previous Presented) The computer-accessible medium of claim 1, wherein the specific models use specific assumptions for the at least one tissue structure of the prostate.







Claims 2, 15, 20—36, 38—57 are cancelled.
Allowable Subject Matter
Claims 1, 3 — 14, 16 — 19, 37, 58—62 are allowed over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the at least one microstructure model includes a plurality of microstructure models, and wherein each of the microstructure models is associated with one of the compartments, and wherein the computer arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (i) the diffusion time, (11) the diffusion gradient direction, (iil) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape.”

in combination with the rest of the limitations of the claim.
b. With respect to claims 3 — 14, 16—18, 61, 62 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 19, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein each of the microstructure models is associated with one of the compartments; and using the computer arrangement, determining the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (1) the diffusion time, (11) the diffusion gradient direction, (i11) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape”.

in combination with the rest of the limitations of the claim.
d. With respect to claim 37, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein each of the microstructure models is associated with one of the compartments, and determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (1) the diffusion time, (11) the diffusion gradient direction, (i1i) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape”.

in combination with the rest of the limitations of the claim.
e. With respect to claim 58, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the computer arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (1) the diffusion time, (11) the diffusion gradient direction, (ii1) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape”’.

in combination with the rest of the limitations of the claim.
f. With respect to claim 59, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“using the computer arrangement, determining the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (1) the diffusion time,
(11) the diffusion gradient direction, (111) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape”.

in combination with the rest of the limitations of the claim.

g. With respect to claim 60, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the computer hardware arrangement is configured to determine the information regarding the compartments by estimating a fraction, relaxation times, and a diffusion tensor for each of the compartments based on the varied at least one of (1) the diffusion time, (11) the diffusion gradient direction, (ii1) the diffusion gradient pulse width, or (iv) the diffusion gradient pulse shape”’.

in combination with the rest of the limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule
an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              

/Frederick Wenderoth/ 
Examiner, Art Unit 2852